Allowable Subject Matter
Claims 1-10, and 12-17 are allowed.

                              Reasons for Allowance
The following is an examiner’s reasons for allowance:
Cook and other prior art references of record, taken alone or in combination, fail to disclose or reasonably suggest: a combination of elements as claimed in claims 1-10, and 12-17 for an information processing device comprising: a detection section that detects the posture of a head-mounted display worn on the head of a user;
a status determination section that determines a user’s gaze direction and a binocular inclination angle in accordance with the posture of the head-mounted display that is detected by the detection section, the binocular inclination angle being the angle between a horizontal plane and a line connecting the left and right eyes of the user;
an image identification section that identifies two images for use in the generation of left-eye and right-eye parallax images from a plurality of viewpoint images in accordance with the user’s gaze direction and the binocular inclination angle that are determined by the status determination section,
wherein the plurality of viewpoint images are arranged in a 3 x 3 or greater rectangular grid, and wherein the left-eve parallax image is selected based on a distance from a left-eve gaze point to a first gaze point image, and
wherein the right-eve parallax image is selected based on a distance from a right-eve gaze point to a second image from the plurality of viewpoint images:
an image generation section that generates the left-eve and right-eye parallax images from the two images identified by the image identification section; and
an image supply section that supplies the parallax images generated by the image generation section to the head-mounted display.

No other prior art was found that would teach all of the limitations of claims 1-10, and 12-17 either taken alone or in combination with other art of record. Therefore, claims 1-10, and 12-17 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423